 62 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Lederach Electric, Inc. and Morris Road Partners, 
LLC 
and
 International 
Brotherhood of Electr
i-cal Workers, Local 380.  
Case 04
ŒCAŒ037725
 February 
3, 2015
 SECOND SUPPLEMENTAL 
DECISION 
AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On 
April 30, 2014
, Administrative Law Judge 
Arthur 
J. Amchan
 issued the attached decision.  The 
General 
Counsel and Charging Party each filed exceptions and 
supporting briefs, the Respondent fi
led answering briefs, 
and the Charging Party filed a reply brief.
 The National Labor Relations Board has delegated its 
authority in this proce
eding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and
 briefs, and has decided to 
affirm the judge
™s rulings, findings, and conclusions only 
to the extent consistent with this 
Second Supplemental 

Decision and Order.
 The sole issue in this compliance proceeding is whet
h-er Lederach Electric, Inc. (LEI) and Morr
is Road Par
t-ners, LLC (MRP) constitute a single employer, rendering 

them jointly and severally liable for remedying the unfair 
labor practices in the underlying case.
1  The judge found 
that LEI and MRP do not constitute a single employer, 
and therefore rec
ommended that the instant compliance 
specification be dismissed.  For the reasons discussed 
below, we find, contrary to the judge, that LEI and MRP 

constitute a single employer.
 LEI operated as an electrical contractor in the co
n-struction industry from abo
ut 1985 to 2012.  From 1986 
until its closure in late 2012, LEI leased an office in the 
Lederach Commons Building, which is owned and ma
n-aged by MRP.
 James and Judy Lederach jointly owned 100 percent of 
LEI
™s shares until January 1, 2010, when Judy tran
s-
ferred her LEI shares to James, and they jointly own 100 
percent of MRP
™s shares.  Judy served as LEI
™s Secretary 
and Treasurer until its closure and currently keeps the 
financial records for MRP.
  Judy also signed all checks 
1 On July 21, 2011, Administrative Law Judge Robert A. Giannasi 
issued a decision in which he found, among other things, that LEI vi
o-
lated Sec. 8(a)(3) and (1) of the Act when it laid off employees Jeffrey 
Wallace, Christopher Rocus, Cameron Troxel, an
d Christopher Breen, 
in retaliation for their union activity or protected concerted activity.  On 

September 2, 2011, in the absence of exceptions, the Board issued an 
unpublished Order adopting Judge Giannasi™s findings and conclusions.  
As a result, LEI w
as ordered to make Wallace, Rocus, Troxel, and 
Breen whole for any loss of earnings and other benefits suffered as a 
result of the discrimination against them.  The Board subsequently 
ordered LEI to pay the discriminatees $122,229.06 in backpay.  
Lede
r-ach 
Electric, Inc.
, 361 NLRB 
242
 (2014) (incorporating by reference 
359 NLRB 616
 (2013)).
 issued by LEI and MRP.  James ma
naged the day
-to-day 
operations of LEI and currently manages the operations 
of MRP.  On occasion, James would use LEI
™s phones to 
conduct MRP business, and MRP
™s tenants would drop 
off their rent payments at LEI
™s office in Lederach 
Commons.  LEI and MRP a
lso shared a post office box.
 The most recent lease between LEI and MRP requires 
LEI to pay MRP $3000 each month for rent.  However, 

after LEI
™s financial situation started to deteriorate in 
2008, James decided not to enforce the terms of the 

companies
™ lease when doing so would render LEI un
a-ble to pay its employees and other creditors.  Thus, for 
approximately 20 months between January 1, 2009
, and 
March 2012, LEI paid no rent at all to MRP, and on a 
few occasions it paid less than the $3000 it owed.  Jam
es 
testified that he operated the companies in this manner so 

that LEI could avoid the litigation that could have resul
t-ed if LEI failed to pay its creditors.
 James decided to wind down LEI
™s operations in about 
September or October 2011.  LEI did not subm
it bids for 
new work after November 2011, and it had no employees 
after February or April 2012.  MRP has never had e
m-ployees.  When LEI vacated the office it rented from 
MRP in March or April 2012, it owed MRP $62,000.  
MRP has not attempted to recover the
 rent that LEI failed 
to pay.
 In finding that LEI and MRP do not constitute a single 
employer, the judge stated, correctly, that the absence of 
an arm
™s-length relationship between the companies is a 
hallmark of single
-employer status, and that the Board 
looks to the following factors in determining whether 
nominally separate entities constitute a single employer:  
(1) interrelation of operations, (2) common management, 
(3) centralized control of labor relations, and (4) common 
ownership or financial contro
l.  
See 
Denart Coal Co.
, 315 NLRB 850, 851 (1994)
, enfd. 71 F.3d 486 (4th Cir. 
1995).  No single factor is controlling and all factors 

need not be present.  
See 
Three Sisters Sportswear
, 312 
NLRB 853, 861 (1993), and cases cited there, enfd. 

mem
. 55 F.3d 684 (D.C. Cir. 1995), cert. denied 516 
U.S. 1093 (1996). 
 Applying this standard, the judge acknowledged that 
the relationship between LEI and MRP was not at arm
™s 
length, but he nevertheless found that the evidence failed 

to establish single
-emp
loyer status.  With respect to the 
first factor, interrelation of operations, the judge found 
that this factor did not weigh in favor of single
-employer 
status because LEI and MRP did not share a common 
business purpose.  The judge also found that the abse
nce 
of centralized control of labor relations (the third factor) 
weighed against single
-employer status.  The judge 
found that the remaining two factors weighed in favor of 
362 NLRB No. 14
                                                             LEDERACH ELECTRIC
, INC
.  63 single
-employer status, because the record showed that 
LEI and MRP had common manag
ement, ownership, and 
financial control.  Nevertheless, based on his finding of 
insufficient evidence of interrelation of operations and an 
absence of evidence of centralized control of labor rel
a-tions, the judge concluded that LEI and MRP do not co
n-stitut
e a single employer.
 Contrary to the judge, and in agreement with the Ge
n-eral Counsel
™s and Charging Party
™s contentions on e
x-ception, we find that the record establishes single
-
employer status.
 Most significantly, we find that the judge erred in fin
d-ing t
hat the interrelation of operations weighs against a 
single
-employer finding.  In addition to the facts that the 
two companies shared a post office box, 
LEI received the 
rent payments from MRP
™s tenants,
 and that James used 
LEI
™s phones to conduct MRP
™s bu
siness, the record 
shows that MRP allowed LEI to forego many rent pa
y-ments required under the terms of LEI
™s lease with MRP.  
Indeed, James admitted that he did not require LEI to pay 
MRP rent when doing so would leave LEI unable to pay 
its creditors and i
ts employees, and he did not attempt to 
recover the $62,000 in rent that LEI failed to pay MRP.  

Viewed in their entirety, these business arrangements 
demonstrate that LEI and MRP lacked an arm
™s-length 
relationship during the period relevant to this proce
eding, 
and that their operations were substantially interrelated.
2 We further find no merit in the judge
™s finding that the 
absence of a common business purpose is fatal to finding 

an interrelationship of operations and single
-employer 
status.  The Board h
as found that, notwithstanding the 
different business purposes between two nominally sep
a-2 Contrary to our colleague, we find that evidence that the transa
c-tions were a ﬁone
-way subsidyﬂ is not fatal to an interrelation of oper
a-tions finding where, as here, t
he businesses share common ownership 
and management.  See, e.g., 
Associated Constructors
, 325 NLRB 998, 
999 (1998) (evidence of interrelation of operations included loans by 
one company to another that were not shown to have been paid back), 
enfd. 193 F.3d
 532 (D.C. Cir. 1999).
 Member Johnson agrees that the General Counsel has met his burden 
to establish that LEI and MRP constitute a single employer under the 

Act.  In particular, he agrees that both the factor of common manag
e-ment and the factor of common 
ownership and financial control stron
g-
ly weigh in favor of finding single
-employer status.  Unlike his co
l-leagues, however, he does not rely on MRP™s assistance to LEI, provi
d-
ed in an effort to keep the latter™s business afloat, as proof of an interr
e-latio
nship of operations factor or a lack of an arm™s
-length relationship.  
Although evidence that parties have subsidized each other, in a recipr
o-
cal fashion, would support a finding of a single
-employer relationship, 
a one
-way ﬁrescueﬂ subsidy, such as that b
etween LEI and MRP, 
should not trigger such a finding.  Contrary to precedent cited by the 
majority, he believes that by giving a one
-way subsidy substantial 
weight in making the single
-employer determination, the Board in 
effect creates a disincentive for
 businesses to help out their unionized 
affiliates because any offer to forgive a union affiliate could serve to 
obligate a business to the entirety of its affiliate™s liabilities.
 rate entities, 
ﬁa single employer relationship can be 
found particularly where there is evidence of a lack of an 
arm
™s-length relationship between the entities.
ﬂ  Thre
e Sisters Sportswear Co.
, supra at 863 (single
-employer 
status found between real estate company and companies 

associated with the garment industry); accord
: Carnival 
Carting, Inc.
, 355 NLRB 297
, 297, 300
Œ301 
(2010) (
sin-gle
-employer status found between tr
ash removal co
m-pany and building management company)
, enfd. 455 
Fed.
 Appx. 20 (2d Cir. 2012)
.  As the evidence shows 
that LEI and MRP did not operate at arm
™s length, the 
absence of a common business purpose does not preclude 
a finding of single
-employer s
tatus.
 With respect to the remaining factors, we agree with 
the judge, for the reasons he states, that the second fa
c-tor, common management, and the fourth factor, co
m-mon ownership and financial control, were clearly esta
b-lished by the evidence.  See 
RBE 
Electronics of S.D.
, 320 
NLRB 80, 80 (1995) (common management established 
where one individual controlled day
-to-day operations of 
both companies; common ownership established where 
both entities owned by an individual and his spouse).  
We also agree with
 the judge that the record contains no 
evidence of centralized control of labor relations (the 
third factor), but that factor is afforded less significance 
where, as here, one of the entities (MRP) never had e
m-ployees.  See 
Bolivar
-Tees, Inc.
, 349 NLRB 720
, 722 
(2007), enfd. 551 F.3d 722 (8th Cir. 2008)
 (where one 
company does not have employees, it is not appropriate 
to accord substantial importance to the absence of ce
n-tralized control of labor relations); 
Three Sisters Sport
s-wear Co.
, supra at 863 (the a
bsence of common control 
of labor relations is less significant where one company 
has no employees).
 Considering all the circumstances in this case, we find 
that evidence of interrelated operations (including the 

lack of an arm
™s-length relationship), comm
on manag
e-ment, and common ownership and financial control, e
s-
tablish that LEI and MRP constitute a single employer.  
Therefore, we shall hold LEI and MRP jointly and seve
r-ally liable to remedy the unfair labor practices found in 
the underlying case.
 ORDER
 The National Labor Relations Board orders that the 
Respondents, Lederach Electric, Inc. and Morris Road 

Partners, LLC, Lederach, Pennsylvania, a single emplo
y-er, their officers, agents, successors, and assigns, shall 

jointly and severally make whole the in
dividuals named 

below, by paying them the amounts following their 
                                                            64 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 names,
3 with interest to be computed in the manner pr
e-scribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987), compounded daily as prescribed in 
Ken-tucky River Medical Center
, 356 NLRB 
6 (2010), minus 
tax withholdings required by Federal and State law.
 Consistent with our decision in 
Don Chavas, LLC 
d/b/a 
Tortillas Don Chavas
, 361 NLRB 
101 (2014), we 
also order the Respondents to file a report with the Social 
Security Administ
ration allocating the backpay awards to 
the appropriate calendar quarters for each individual 

named below.
  Jeffrey Wallace
 $28,645.03
 Christopher Rocus
   36,844.14
 Cameron Troxel
   40,059.81
 Christopher Breen
   16,680.08
 Total
              $122,229.06
  El
ana Hollo, Esq., 
for the General Counsel.
 Robert J. Krandel, Esq. (Flamm Walton, PC), 
of Blue Bell, 
Pennsylvania, for the Respondent.
  DECISION
 STATEMENT OF THE 
CASE
 ARTHUR 
J. AMCHAN
, Administrative Law Judge.  This case 
was tried in Philadelphia, Pennsylv
ania, on March 24, 2014.  
The issue at this stage of the proceedings is whether Lederach 
Electric, Inc. (LEC) and Morris Road Partners, LLC (MRP) are 
a single employer.
1  The consequence of finding that LEC and 
MRP are single employers is that MRP would be
 jointly and 
severally liable for the backpay owed to four of LEC™s former 
employees, Chris Breen, Cameron Troxel, Jeffrey Wallace, and 
Christopher Rocus.
 On July 21, 2011, Administrative Law Judge Robert Gia
n-nasi issued a decision in which he found that L
EC violated 
Section 8(a)(3) and (1) by permanently laying off these four 
employees because of their union membership and activities.   
He also found that LEC violated Section 8(a)(1) in laying off 

Wallace, Troxel, and Rocus because they engaged in protecte
d concerted activities in connection with complaints about i
m-properly withheld payments.
 No exceptions were filed to the decision which then became 
a final order of the Board pursuant to Section 102.48 of the 
Board™s Rules of Procedure.  Thereafter the Reg
ional Director 
for Region 4 issued a compliance (backpay) specification on 
January 19, 2012, which he amended on April 26, 2012.  A
d-ministrative Law Judge Earl Shamwell conducted a hearing on 
the compliance specification on May 22, 2012.  He issued a 
decis
ion on September 10, 2012, finding that LEC owed the 
following amounts to the discriminatees:  Wallace, $28,645.03; 
3 The amount following each individual™s name was determined in 
the previou
s compliance proceeding.  
Lederach Electric, Inc.
, supra 
361 NLRB 
242
.  We accordingly restate those amounts here.
 1 I have used LEC for Lederach Electric Company as the caption on 
the transcript reads, rather than LEI for Lederach Electric, Inc.
 Rocus, $36,844.14; Troxel, $40,059.81; and Breen $16,680.08.  
The total backpay owed by LEC to the four employees is 

$122,229.06.
 On March 4
, 2013, the Board affirmed Judge Shamwell™s 
findings and conclusions, 
359 NLRB 616
.  On September 24, 
2013, the Regional Director for Region 4 issued the instant 
compliance specification asserting that LEC and MRP are a 
single employer, jointly and several
ly liable for the backpay 
amount.
 The Relationship Between LEC and MRP
 The General Counsel™s contention that LEC and MRP are a 
single employer is predicated on the following facts.  Between 
1986 and 2010, James Lederach, and his wife Judy Lederach, 
jointly
 owned 100 percent of LEC.  After January 1, 2010, 
James Lederach owned 100 percent of the shares of LEC.  He 
was LEC™s president; Judy Lederach was the secretary and 
treasurer.  LEC operated from 1986 until 2012.
 Since 1986, Lederach
 Electric operated out of an office 
building, the Lederach Commons Building, owned by Morris 
Road Properties.
2  James and Judy Lederach are the sole ow
n-ers of MRP, each owning 50 percent of the shares.  MRP has 
never had employees.  The mailing address of 
both LEC and 
MRP is the same P.O. Box and tenants generally communicate 
with MRP by calling James Lederach™s personal cell phone.  
Before LEC closed down, MRP™s tenants at times paid their 
rent at LEC™s office in Lederach Commons.  Judy Lederach 
kept the f
inancial records for MRP and possibly for LEC, as 
well.  Both LEC and MRP were managed solely by James 

Lederach.
 There are 10 units in the Lederach Commons Building; 7 on 
the first floor; 3 on the second floor.  The two units at the ends 
of the first floor
, units #1 and 7, are 2000 square feet.  The five 
interior units on the first floor are 800 square feet.  The units on 
the 2d floor are 400, 450, and 475 square feet respectively.
 Between 2008 and 2012, Lederach Electric™s financial situ
a-tion deteriorated 
markedly.  It lost its bonding capacity and as a 
result lost its ability to bid on public projects as a prime co
n-tractor.  LEC did not bid on work after November 2011, and 
had no employees after February or April 2012.
 Pursuant to its most recent lease, LE
C™s rent, owed to MRP 
for unit 7 in Lederach Commons, was $3000 per month.  In 

2009, from January to August, LEC did not pay any rent for 
this unit to MRP.  It paid $2000 in September; $3000 in Oct
o-ber; zero in November; and $3000 in December.  For the cal
en-dar year 2009, LEC paid MRP $28,000 less than it owed.  The 
nine other tenants of Lederach Commons paid their monthly 
rent in full for the entire year, apparently on time.
3 In 2010, LEC did not pay rent to MRP from January to 
March; LEC paid $1500 in Apr
il and May; it made three pa
y-ments totaling $8000 in June and then did not pay rent again 
until December.  In December 2010, LEC paid MRP $25,000.  
At the end of the year LEC had paid all the rent due for the year 
except for $1000.  One other tenant did no
t pay one months™ 
2 MRP als
o owns two plots of undeveloped land.
 3 One of the tenants of this building is Pete Retzlaff, a star receiver 
for the Philadelphia Eagles between 1956 and 1965, who was later 
general manager of the Eagles.
                                                                                                                        LEDERACH ELECTRIC
, INC
.  65 rent; otherwise all the other tenants paid their rent on time and 
in full.  Unit 1 was empty for 7 months.
 In 2011 LEC paid $2000 in rent to MRP in January and then 
did not pay any rent again until November.  In that month LEC 
paid $10,00
0, but did not pay rent in December.  For calendar 
year 2011 LEC was $24,000 in arrears.  Several other tenants 
missed a month or two of rent for reasons not reflected in the 
record.  Unit 1 was leased to the Paradise Spa in January 2011.  
MRP allowed the 
Paradise Spa to occupy unit 1 rent free from 
March to July while renovations were done to the unit.
 LEC did not pay any rent to MRP for January
ŒMarch 2012, 
thus leaving it $9000 in arrears for this period.
4  For the period 
January 1, 2009
, to March 31, 2013, LEC accumulated a debt 
of $62,000 to MRP.  MRP never took any action to enforce the 

terms of its lease with LEC.  LEC apparently was not under any 
obligation to pay rent to MRP after March 31.  Six months 
later, MRP was able to lease un
it 7 to another business.
 Analysis
 The Board applies four factors in determining whether sep
a-rate entities constitute a single employer: 
(1) interrelations of 
operations, 
(2) common management, 
(3) centralized control of 
labor relations, and 
(4) common own
ership or financial control.  

No one factor is controlling, nor do all need to be present to 
support a single employer finding.  However, the Board has 
held that the first three factors are more critical than the last, 

and further that centralized control 
of labor relations is of pa
r-ticular importance because it tends to demonstrate ﬁoperational 
integration.ﬂ  Single
-employer status is characterized by the 
absence of an arm™s
-length relationship found among uni
n-tegrated companies, 
RBE Electronics of S.D., 
320 NLRB 80 
(1995).
  Hydrolines, Inc., 
305 NLRB 416, 417
Œ419 (1991).
 There is no question that Lederach Electric and Morris Road 
Properties had common management and common ownership 
and financial control.  It is also true that the relationship b
e-tween LEC 
and Morris Road Properties was not arm™s
 length, a 
factor sometimes described as the hallmark of single
-employer 
status.  There is also some evidence of an inter
-relationship of 
operations in that the two companies used the same mailing 
address and that so
me tenants of MRP deposited their rent at 
LEC™s offices in the building owned by MRP.
 However, what is missing in this case from situations in 
which employers are found to constitute a single employer is 
the fact that LEC and MRP were never in the same bus
iness.  
The General Counsel relies heavily on two cases in which the 
Board found single employer status even though one entity, like 
MRP, had no employees.  In both these cases, however, the 

entities, unlike LEC and MRP, were in the same business.
 In 
Boliv
ar-Tees, Inc., 
349 NLRB 720 (2007), enfd. 551 
F.32d 722 (8th Cir. 2008), Bolivar, which was in the garment 

industry, ceased production and moved it to the other entities 

found to be part of the single employer.  In 
Three Sisters 
Sportswear Co., 
312 NLRB 85
3, 862
Œ863 (1993), enfd. 55 
F.3d 684 (D.C. Cir. 1995), all the entities found to be a single 
4 James Lederach testified that besides MRP, he di
d not pay the Wa
l-ton Flamm law firm everything LEC owes it.  However, there is no 
documentation in the record to support this contention and no evidence 
at all as to how much LEC was billed and did not pay.
 employer had also at one time been in the business of produ
c-ing and selling garments.  As Judge Fish noted in his 
alter ego
 analysis, the various companies were in
 ﬁthe same business in 
the same market.ﬂ
5 In 
Lebanite Corp., 
346 NLRB 748, 757
Œ760 (2006).  
Lebanite and R. E. Service Company (RES) were found to be a 

single employer.   The two entities, unlike LEC and MRP, were 
essentially in the same business.  Lebanit
e produced material 
used in the electronics industry; RES was in a similar business 
relating to the production of circuit boards.
 Although, I am unaware that the Board has applied the 
ﬁsame businessﬂ criterion in its single employer analysis, I am 

also una
ware of any case in which the Board had found two 
entities operating in completely separate businesses, such as 

electrical contracting and real estate management, to be a single 
employer
Šwith one exception.  In 
Carnival Carting, Inc., 
355 
NLRB 297 (2010), 
the Board found Carnival Carting and R
o-mar Sanitation to be a single employer and thus jointly and 
severally liable for the backpay owed to discriminatee Frank 

Mendez.
 Carnival Carting was in the trash removal business.  It 
housed two garbage trucks at a l
ocation owned by Romar.  
Romar™s only business was owning the building where Carnival 
stored its garbage trucks.  Carnival was as lackadaisical in pa
y-ing rent to Romar as LEC was in paying rent to MRP; the rel
a-tionship between Carnival and Romar was not ﬁa
rms
-length.ﬂ
 However, there are distinctions between the Carnival case 
and the instant one.  Mendez was paid by Romar.  It appears 
that Carnival was out of business and was not able to pay the 

judgment outstanding against it.  At some point assets were 
tra
nsferred from Carnival to Romar Sanitation, but Romar also 
was dissolved.  The Board™s Order found that Carnival Carting, 
Inc
. and Romar Sanitation, Inc. constituted a single employer 
and were jointly and severally liable for the backpay.  Frankly, 
I fail 
to understand the decision.  Had Carnival paid rent to 
Romar as it would have in an arms
-length relationship, it would 
have fewer, not greater assets to satisfy its backpay obligation.  

Also, by the time of the Board decision, neither entity could 

satisfy 
the backpay obligation leaving me to wonder what the 
point of this decision may be.
 I also do not see any public policy rationale for finding MRP 
and Lederach to be a single employer.  This is not a case in 

which LEC depleted its assets by transferring the
m to MRP.  
The lack of an arm™s
-length relationship between the two co
m-5 The Developing Labor Law, 
citing 
San Luis Truck
ing, 
352 NLRB 
211, 228 (2008), and 
Cadillac Asphalt Paving Co., 
349 NLRB 6, 8 
(2007), describes the difference between an 
alter ego
 employer and a 
single employer
 in the following manner.  A single
-employer relatio
n-
ship may be found between two ongoing businesses; an 
alter ego
 rel
a-tionship may exist where one entity ceases operation and the other 
begins the same or similar operation.  The relationship between LEC 
and MRP seems to fall in the middle.  They both operat
ed at the same 
time, but the General Counsel seeks a finding of single employer status 
in part because LEC has ceased operations.  One of the criterion for 
finding an 
alter ego
 is a substantially similar or common business pu
r-pose.  While the Board has nev
er explicitly stated that the entities co
n-
stituting a single employer must have a common business purpose, I 
conclude that this is implicitly the case.
                                                                                                                        66 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 panies, if anything, caused LEC to be left with more assets to 
pay creditors other than MRP.  In sum, I conclude that the Ge
n-eral Counsel has not established that LEC and MRP are a sing
le 
employer applying the four factors generally applied by the 
Board.  See, e.g., 
Bryar Construction Co., 
240 NLRB 102, 

103Œ104 (1979).  There no evidence of a centralized control of 
labor relations.  Given the fact that LEC and MRP operated in 
completely 
different businesses, I conclude that the General 
Counsel has also failed to establish the necessary interrelatio
n-ship of their operations.  The General Counsel did not allege 
that James Lederach was individually liable for the backpay.  I 
have no opinion 
as to whether it could have done so.
 [Recommended Order omitted from publication.]
  